Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Byron Douglas (inventor) on 12/16/2021.

1. (Currently amended) An apparatus for generating a high-resolution image of a structure comprising:
a mirror system causes photons  to diverge;
a detector array having a plurality of detectors detect said diverging photons; and
a processor configured to process intercepts of said diverging photons on the detector array to  generate said high-resolution image of said structure.

2. (Currently amended) The apparatus of claim 1 further comprising wherein said mirror system photons by reflection.

3. (Currently amended) The apparatus of claim 1 further comprising at least one of the group of a second mirror system wherein said second mirror system is movable, a movable lens system, and a movable shutter system.

4. (Currently amended) The apparatus of claim 1 further comprising a collimator which attenuates photons

5. (Currently amended) An apparatus for generating a high-resolution image of a structure comprising:
a system through which photons pass and are spread over a large detector area;
a detector in communication with said system, said detector array configured to accommodate and receive the photons over a large detector; and
a processor providing a high-resolution image.

5. (Cancelled)

6. (Currently amended) The apparatus of claim 5  further comprising at least one of the group of a movable mirror system, a movable lens system, and a movable shutter system.

7. (Currently amended) The apparatus of claim 6  further comprising a collimator which attenuates photons

8. (Currently amended) A method of generating a high-resolution image of an anatomic structure comprising:
passing photons through a portion of the human body wherein some of said photons exit said portion of the human body;
passing said photons that exit said portion of the human body through a device that diverges said photons in a trajectory towards a photon detector; and
generating [[an]]a high resolution image of the portion of the human body.

8. (Cancelled)

9. (Currently amended) The method of claim 8 further comprising 

10. (Currently amended) The method of claim 9 further comprising 

11. (Currently amended) A method of generating a high-resolution image of an anatomic structure comprising:
generating a first group of photons at a first location with a first trajectory; 
placing a portion of the anatomic structure in the path of said first group photons at a second location;
placing a diverging device at a third location wherein said diverging device causes said first group of photons that pass through said portion of the human body take on a second trajectory;
detecting said first group of photons on a photon detector at a fourth location; and
generating [[an]]a high resolution image of the portion of the human body.

12. (Currently amended) The method of claim 11 further comprising photons by at least one of the group of reflection and refraction.

13. (Currently amended) The method of claim 12 further comprising 

further comprising 

15. (Currently amended) A method of generating a high resolution image of an anatomic structure of [[the]] human body comprising:
generating photons with a first trajectory;
placing a portion of the anatomic structure of the human body in [[the]]a path of the said photons; and
placing a device in [[the]] said path of [[the]] said photons wherein said device performs the steps comprising:
altering the first trajectory of [[the]] said photons; and
spreading [[the]] said photons over a large region of the detector.

16. (Currently amended) The method of claim 15 further comprising wherein said s said photons by at least one of the group of reflection and refraction.

17. (Currently amended) The method of claim 15 further comprising 

18. (Currently amended) The method of claim [[19]]15 further comprising 

19. (Currently amended) A method of providing high resolution imaging of [[the]]an anatomic structure of a human body comprising:
generating photons with a first divergence;
anatomic structure of the human body in [[the]]a path of [[the]] said photons; and
placing a device in [[the]] said path of [[the]] said photons wherein said device causes said photons to have a second divergence wherein said second divergence is different from said first divergence;
detecting said photons on a photon detector; and
generating [[an]]a high resolution image of the portion of the human body.

20. (Currently amended) The method of claim 19 further comprising wherein said s said photons by at least one of the group of reflection and refraction.

21. (Currently amended) The method of claim 19 further comprising 

22. (Currently amended) The method of claim 19 further comprising 

23. (Currently amended) An apparatus for providing high resolution imaging of [[the]]a human body comprising:
an X-ray tube;
a device that causes X-ray photons that pass through the body to diverge; and
a large detector.

24. (Currently amended) An apparatus for providing high resolution imaging of [[the]]a structure comprising:
a rotatable X-ray tube;
causes X-ray photons that pass through the structure to diverge;
a large detector; and
a processor that performs computed tomography.

25. (Currently amended) A method comprising:
placing a patient in a scanner with a detector and a lens system wherein said lens system is spatially separated from said detector;
plotting said detectors, said lens system said patient in a single coordinate system;
plotting known points on detectors based on coincidence detection on said single coordinate system;
using laws of refraction and systems of equations to solve for a trajectory of photon paths;

generating a resulting PET data set.

26. (New) The apparatus of claim 5 further comprising a system which diverges said photos by at least one of the group of reflection and refraction.

27. (New) The method of claim 8 further comprising using a system to diverge said photons by at least one of the group of reflection and refraction.
 

Terminal Disclaimer
The terminal disclaimer filed on 04/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full stator term of prior US patent No. 10,034,640 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-27 are allowed on the basis as claims 1-20 of prior US patent No. 10,034,640 B2 because of the Terminal Disclaimer filed by applicant on 04/26/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached on Mon-Fri 9-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P PORTA/
Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884